Title: From Benjamin Franklin to John Torris, 28 September 1779
From: Franklin, Benjamin
To: Torris, John


Sir
Passy Sept. 28. 1779.
I received yours of the 23 Instant, and having examined the Procès verbaux Sent me from Morlaix relative to the Sloop Goodwill, and being of Opinion that she is a good Prize, I Send you herewith my Letter to the Judges of the admiralty, at Morlaix, Expressing that Opinion tho’ I must acquaint you that the Circumstance of your firing at her under English Colours created some Difficulty with me and you should caution your Captains not to be guilty of the like Error again; for it is Said that in such cases tho’ the Ship taken Should be adjudged a good Prize the Share of the Captain and Owners would be legally confiscated.
As to the Ransoms you mention I Send you herewith my Judgmt on that of the three Sisters; But for the 8 New ones, I do not find that the Proces Verbaux relating to them have yet been Communicated to me, and therefore I cannot at present give any Judgment concerning them.
The Papers are preparing for the Black Princess and will be sent in a few Days: as well as the Night Glass.
Your 21. Men will be exchanged as soon as possible. The more Prisoners you bring in, the Sooner that Exchange will be effected.— Wishing you continued Success, I have the honour to be Sir &c. &c.
Mr. Torris Negociant a Dunkirque.
